Name: Commission Regulation (EC) No 1328/95 of 12 June 1995 establishing a system for the surveillance of imports of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: tariff policy;  trade;  political geography;  plant product;  information and information processing
 Date Published: nan

 No L 128/ 10 I EN I Official Journal of the European Communities 13 . 6. 95 COMMISSION REGULATION (EC) No 1328/95 of 12 June 1995 establishing a system for the surveillance of imports of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia cordingly be made for the issue of import licences for the two CN codes concerned ; whereas, moreover, the period of validity of licences take into account the time for trans ­ porting the product to the Community ; Whereas, in order to ensure the proper operation of this system, provision should be made for weekly notification by the Member States of the quantities relating to unused or partly unused licences, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3355/94 of 22 December 1994 concerning the arrangements appli ­ cable to the import into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia ('), and in particular Article 9 thereof, Whereas Regulation (EC) No 3355/94 provides for the grant of tariff concessions for fresh sour cherries orig ­ inating in the Republics referred to above within the limit of an annual ceiling of 3 000 tonnes ; whereas, pursuant to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), as last amended by Commis ­ sion Regulation (EC) No 656/95 (3), chilled cherries are to be classified under the same tariff heading as fresh cher ­ ries : HAS ADOPTED THIS REGULATION : Article 1 1 . Imports into the Community of fresh sour cherries falling within CN codes 0809 20 20 and 0809 20 60 and originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia shall be subject to the production of an import licence issued by the Member States concerned to any applicant for such a licence irrespective of the place of his establishment in the Community. 2. The issue of an import licence shall be conditional on the lodging of a security guaranteeing that import will take place during the period of validity of the licence. Whereas, in order to ensure that these provisions are properly applied, imports of fresh sour cherries orig ­ inating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Mace ­ donia should be subject to a system of import licences ; whereas the special rules governing that system should be laid down ; Whereas exceptions to certain provisions of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 340/95 (*), should be made to avoid exceeding the quantity fixed in Regulation (EC) No 3355/94 : Article 2 1 . Regulation (EEC) No 3719/88 shall apply to import licences for fresh sour cherries originating in the Repub ­ lics referred to in Article 1 subject to the specific provi ­ sions of this Regulation. Notwithstanding Article 8 (4) of the abovementioned Regulation , the provisions permitting a tolerance for quantities in excess shall not apply. 2. CN codes 0809 20 20 and 0809 20 60 must be marked in Section 16 of applications for licences and of import licences. 3 . The security shall be ECU 0,72 per 100 kilograms net. 4 . Import licences shall be valid for 20 days from the date of actual issue. Except in cases of force majeure, the security shall be forfeit in whole or in part if the transaction is not carried out or is only partially carried out within that period. Whereas import licences are issued using the most detailed CN code ; whereas the combined nomenclature comprises two codes according to the periods of importa ­ tion of sour cherries ; whereas provision should ac ­ (') OJ No L 353 , 31 . 12. 1994, p. 1 0 OJ No L 256, 7. 9 . 1987, p. 1 . (3) OJ No L 69, 29 . 3 . 1995, p. 1 . (4) OJ No L 331 , 2. 12. 1988 , p. 1 . (5) OJ No L 39, 21 . 2. 1995, p. 1 . 13 . 6 . 95 EN Official Journal of the European Communities No L 128/11 Article 3 1 . The Republics) of origin concerned must be marked in Section 8 of applications for licences and of import licences proper as the country or countries of origin of the product. Import licences shall be valid for products originating in the Republic(s) in question only. 2. Import licences shall be issued on the fifth working day following the day on which the application was lodged unless measures are taken within that time. Article 4 Member States shall notify the Commission of : 1 . the quantities of fresh sour cherries corresponding to the import licences applied for. Such quantities shall be notified at the following inter ­ vals :  each Wednesday for applications lodged on Mondays and Tuesdays,  each Friday for applications lodged on Wednesdays and Thursdays,  each Monday for applications lodged on Friday of the previous week ; 2. the quantities corresponding to import licences not used or partly used, amounting to the difference between the quantities deducted on the back of the licences and the quantities for which the latter were issued. Such quantities shall be notified on Wednesday each week as regards data received the previous week ; 3 . if no application for an import licence is lodged during one of the periods mentioned in point 1 or if there are no quantities unused within the meaning of point 2, the Member State in question shall so inform the Commission on the days indicated in this Article . Article 5 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1995. For the Commission Franz FISCHLER Member of the Commission